Citation Nr: 1746647	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO. 16-59 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Entitlement to service connection for chronic kidney disease, stage III, to include as due to contaminated water at Camp Lejeune.

2. Entitlement to service connection for gastric cancer, claimed as carcinoid tumor in the stomach, to include as due to contaminated water at Camp Lejeune.

3. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for diabetes mellitus, type II.

4. Entitlement to service connection for diabetes mellitus, type II, to include as due to contaminated water at Camp Lejeune.

5. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for bilateral pes planus with degenerative joint disease of the bilateral feet.

6. Entitlement to service connection for bilateral pes planus with degenerative joint disease of the bilateral feet, to include as due to contaminated water at Camp Lejeune.

7. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a right knee disability. 

8. Entitlement to service connection for a right knee disability, to include as due to contaminated water at Camp Lejeune.

9. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a left knee disability. 

10. Entitlement to service connection for a left knee disability, to include as due to contaminated water at Camp Lejeune.

11. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a disability manifested by vertigo. 

12. Entitlement to service connection for a disability manifested by vertigo, to include as due to contaminated water at Camp Lejeune.

13. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for hypertension. 

14. Entitlement to service connection for hypertension, to include as due to contaminated water at Camp Lejeune.

15. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for hypothyroidism, claimed as a thyroid disability. 

16. Entitlement to service connection for hypothyroidism, claimed as a thyroid disability, to include as due to contaminated water at Camp Lejeune.

17. Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for hyperlipidemia, claimed as cholesterol. 

18. Entitlement to service connection for hyperlipidemia, claimed as cholesterol, to include as due to contaminated water at Camp Lejeune.

19. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from August 1961 to May 1966. He had additional service with the Army National Guard of Alabama from November 1973 to February 1995. 
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky. 

The Veteran did not indicate on his substantive appeal if he wanted a BVA hearing. In a September 2017 statement, the Veteran indicated that he was withdrawing any hearing request. The Board finds that the Veteran's hearing request has been withdrawn. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for chronic kidney disease, gastric cancer, diabetes mellitus type II, bilateral pes planus with degenerative joint disease of the bilateral feet, a right knee disability, a left knee disability, vertigo, hypertension, hypothyroidism, hyperlipidemia, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An April 2010 rating decision last denied service connection for diabetes mellitus type II, bilateral pes planus with degenerative joint disease of the bilateral feet, a right knee disability, a left knee disability, vertigo, hypertension, hypothyroidism, and hyperlipidemia. 

2. Evidence pertaining to the Veteran's diabetes mellitus type II, bilateral pes planus with degenerative joint disease of the bilateral feet, a right knee disability, a left knee disability, vertigo, hypertension, hypothyroidism, and hyperlipidemia since the last final rating decision was not previously submitted, relates to unestablished facts necessary to substantiate the claims, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1. The April 2010 rating decision that last denied service connection for diabetes mellitus type II, bilateral pes planus with degenerative joint disease of the bilateral feet, a right knee disability, a left knee disability, vertigo, hypertension, hypothyroidism, and hyperlipidemia is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2. The evidence received since the last final April 2010 rating decision is new and material, and the claims for service connection for diabetes mellitus type II, bilateral pes planus with degenerative joint disease of the bilateral feet, a right knee disability, a left knee disability, vertigo, hypertension, hypothyroidism, and hyperlipidemia are reopened. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran most recently filed requests to reopen his claims for entitlement to service connection for diabetes mellitus type II, bilateral pes planus with degenerative joint disease of the bilateral feet, a right knee disability, a left knee disability, vertigo, hypertension, hypothyroidism, and hyperlipidemia in August 2011. 

At the time of the last final denial of the Veteran's claims for service connection for diabetes mellitus type II, bilateral pes planus with degenerative joint disease of the bilateral feet, a right knee disability, a left knee disability, vertigo, hypertension, hypothyroidism, and hyperlipidemia in April 2010, evidence of record included private treatment records, a VA examination and service treatment records dated between July 1961 to April 1966.  

Evidence associated with the claims file since the previous April 2010 denial includes the Veteran's statements, statements from his friends, and private treatment records. The Veteran asserts that his disabilities are related to exposure to contaminated water at Camp Lejeune. 

Based on a review of this new evidence, the Board finds that the new and material criteria under 38 C.F.R. § 3.156(a) have been satisfied, and the claims for service connection for diabetes mellitus type II, bilateral pes planus with degenerative joint disease of the bilateral feet, a right knee disability, a left knee disability, vertigo, hypertension, hypothyroidism, and hyperlipidemia are reopened. 


ORDER

The claim for service connection for diabetes mellitus, type II, is reopened.

The claim for bilateral pes planus with degenerative joint disease of the bilateral feet is reopened.

The claim for entitlement to service connection for a right knee disability is reopened.

The claim for entitlement to service connection for a left knee disability is reopened.

The claim for entitlement to service connection for a disability manifested by vertigo is reopened. 

The claim for entitlement to service connection for hypertension is reopened.

The claim for entitlement to service connection for hypothyroidism, claimed as a thyroid disability, is reopened. 

The claim for entitlement to service connection for hyperlipidemia, claimed as cholesterol, is reopened. 



REMAND

Further evidentiary development is required prior to review of the remaining issues on appeal.

In an August 2017 brief, the Veteran's representative asserts that there may exist outstanding personnel and medical records from the National Guard that would be relevant to the Veteran's claims. While it appears that some personnel records from the Alabama National Guard were associated with the claims file, there were no medical records obtained from the National Guard. It should be noted that the Veteran served in the Army National Guard of Alabama from November 1973 to February 1995. 

There are heightened obligations to assure that the record is complete with respect to federal government records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). On remand, the AOJ should take such steps necessary to obtain the Veteran's outstanding National Guard treatment records. If they cannot be located, the AOJ must make a formal finding as to their unavailability and notify the Veteran of such.

In July 2013, a VA medical opinion was obtained with respect to the Veteran's claims for chronic kidney disease and gastric cancer. Since the examination, the Veteran's representative has submitted various medical studies, cited to in the August 2017 brief, for consideration. The Board thus finds an additional VA examination and addendum opinions are necessary. 

The Veteran's claim for TDIU is inextricably intertwined with his claims for service connection. Therefore, the Board will not issue a decision on his TDIU claim at this time. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

While on remand any additional VA and private treatment records should be associated with the claims file. 

Accordingly, the case is REMANDED for the following actions:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.

1. Contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who have treated the Veteran for his claimed disabilities. After securing any necessary authorization from him, obtain all identified treatment records.

If possible, the Veteran himself should submit this evidence in order to expedite his case. 

Regardless of whether the Veteran responds, all outstanding VA treatment records (if any) should be obtained.

2. Take all appropriate action to obtain and associate with the record copies of all outstanding personnel and medical records from the Alabama National Guard.
All reasonable attempts should be made to obtain the records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile. Any formal determination should be documented in the claims file. The Veteran must be notified of any inability to obtain the requested documents.

3. Following the development set forth above, schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any chronic kidney disease and gastric cancer. The claims file and a copy of this Remand must be reviewed by the examiner.

Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner is requested to determine:

a) Whether any chronic kidney disease disability is at least as likely as not (i.e. a 50 percent probability or more) caused by, or otherwise related to, exposure to contaminated water during the Veteran's service at Camp Lejeune, North Carolina.

b) Whether any gastric cancer disability is at least as likely as not (i.e. a 50 percent probability or more) caused by, or otherwise related to, exposure to contaminated water during the Veteran's service at Camp Lejeune, North Carolina.

Any opinion offered should be accompanied by a clear rationale consistent with the evidence of record. If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

4. After completing the above, and any other development deemed necessary, readjudicate the issues currently on appeal with consideration of all applicable laws and regulations. If any benefit sought on appeal remains denied, issue the Veteran a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


